Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 1 of 8            FILED
                                                                     2021 May-19 PM 07:06
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




               Undisputed Facts
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 2 of 8




                 Nuclear Development, LLC v. Tennessee Valley Authority

                                   UNDISPUTED FACTS

                        UNDISPUTED FACTS                                   ADMITTED
1.    Though construction permits (the “CPs”) were issued        ND’s MSJ, pp. 1-2, ¶1 [Doc.
      by the Atomic Energy Commission in 1974, Bellefonte        71]; TVA’s Opposition to
      remains an unfinished nuclear power plant that has not     MSJ, p. 2 [Doc. 86]
      been under construction since 1988 when it was placed
      in deferred plant status by the Nuclear Regulatory
      Commission (“NRC”).
2.    Bellefonte Unit 1 is 50-55% complete and Unit 2 is         ND’s MSJ, p. 2, ¶1 [Doc. 71];
      35% complete.                                              TVA’s Opposition to MSJ, p.
                                                                 2 [Doc. 86]
3.    During the time period of 2005 through 2007, TVA           ND’s MSJ, p. 2, ¶2 [Doc. 71];
      disabled, removed, and sold major component parts,         TVA’s Opposition to MSJ, p.
      including cutting large holes in the steam generators,     2 [Doc. 86]
      removing the control rod drive mechanisms, and
      removing piping and tubing.
4.    Bellefonte Units 1 and 2, in their present condition,      ND’s MSJ, p. 2, ¶3 [Doc. 71];
      cannot be used to sustain nuclear fission in a self-       TVA’s Responses to ND’s 3rd
      supporting chain reaction.                                 Set of RFA, ¶¶3-4
5.    Bellefonte Units 1 and 2 cannot function as nuclear        ND’s MSJ, p. 2, ¶3 [Doc. 71];
      reactors, and they are incapable of utilizing special      TVA’s Opposition to MSJ, p.
      nuclear material in their current condition.               2 [Doc. 86]
6.    TVA’s March 22, 2010 “Bellefonte Nuclear Plant Unit        TVA’s Responses to ND’s 3rd
      1 and Common Completion Project” report (the “BLN          Set of RFA, ¶5
      DSEP Report”) genuinely constitutes the Detailed
      Scoping, Estimating and Planning Study report issued
      by TVA’s Nuclear Generation, Development and
      Construction Group as of such date. (Ex. 127)
7.    The plant components listed in Table 2-1 at page 14 of     TVA’s Responses to ND’s 3rd
      the BLN DSEP Report were removed and have not              Set of RFA, ¶6
      been replaced to the present date. (Ex. 127)
8.    TVA has not upgraded Bellefonte’s design                   ND’s MSJ, p. 2, ¶4 [Doc. 71];
      requirements under current NRC regulations and             TVA’s Opposition to MSJ, p.
      cannot meet the original design requirements to sustain    2 [Doc. 86]
      nuclear fission.
9.    In 2006, TVA represented to the NRC that neither Unit      ND’s MSJ, p. 2, ¶5 [Doc. 71];
      1 nor 2 was a “utilization facility” as defined under 10   TVA’s Opposition to MSJ, p.
      C.F.R. § 50.2. (Ex. 207)                                   2 [Doc. 86]
10.   In 2006, the NRC determined Units 1 and 2 were not         ND’s MSJ, pp. 2-3, ¶5 [Doc.
      utilization facilities. (Ex. 208)                          71]; TVA’s Opposition to
                                                                 MSJ, p. 2 [Doc. 86]



                                                                        Plaintiff’s Demonstrative
                                                                                       Exhibit A
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 3 of 8




                        UNDISPUTED FACTS                                   ADMITTED
11.   From September 2006 through March 2009, TVA                ND’s MSJ, p. 3, ¶6 [Doc. 71];
      owned the Bellefonte site without holding a                TVA’s Opposition to MSJ, p.
      construction permit or other license from the NRC.         2 [Doc. 86]
12.   In April 2016, TVA’s CEO, William Johnson, issued a        ND’s MSJ, p. 3, ¶7 [Doc. 71];
      report recommending that TVA’s Board of Directors          TVA’s Opposition to MSJ, p.
      declare Bellefonte surplus property and authorize its      2 [Doc. 86]
      sale without any condition on its potential use. (Ex. 2)
13.   Johnson’s report recognized that “[s]elling the site to    ND’s MSJ, p. 3, ¶7 [Doc. 71];
      an entity that completes the nuclear units would put a     TVA’s Opposition to MSJ, p.
      merchant nuclear plant in TVA’s service territory that     2 [Doc. 86]
      could compete to serve TVA’s customers.” (Ex. 2)
14.   Johnson was not concerned about competition from           ND’s MSJ, p. 3, ¶7 [Doc. 71];
      ND when the Contract was initially signed.                 TVA’s Opposition to MSJ, p.
                                                                 2 [Doc. 86]
15.   TVA had the plant site appraised for a fair market         ND’s MSJ, p. 3, ¶8 [Doc. 71];
      value at $36.4 million and TVA’s internal appraisal        TVA’s Opposition to MSJ, p.
      placed the fair market value at $11.3 million. (Ex. 2)     2 [Doc. 86]
16.   In May 2016, TVA’s Directors adopted a resolution          ND’s MSJ, p. 3, ¶9 [Doc. 71];
      finding that Bellefonte was “surplus to TVA’s needs”       TVA’s Opposition to MSJ, p.
      and authorizing its sale at public auction. (Ex. 4)        2 [Doc. 86]
17.   The resolution authorized Johnson to terminate the         ND’s MSJ, p. 4, ¶9 [Doc. 71];
      agreement to sell Bellefonte if environmental impact       TVA’s Opposition to MSJ, p.
      issues were not satisfactorily addressed. There were no    2 [Doc. 86]
      environmental impact issues related to the sale of the
      property. (Ex. 4)
18.   TVA’s purpose for selling Bellefonte was to bring          ND’s MSJ, p. 4, ¶10 [Doc. 71];
      economic development and jobs to the surrounding           TVA’s Opposition to MSJ, p.
      area through long-term investments by the purchaser.       2 [Doc. 86]
19.   All prospective bidders received the same purchase         ND’s MSJ, p. 4, ¶11 [Doc. 71];
      agreement from TVA to bid on, regardless of what use       TVA’s Opposition to MSJ, p.
      the prospective bidder intended for the property.          3 [Doc. 86]
20.   The two other parties besides ND submitting letters of     ND’s MSJ, p. 4, ¶11 [Doc. 71];
      intent to bid did not intend to construct or operate a     TVA’s Opposition to MSJ, p.
      nuclear facility at Bellefonte.                            3 [Doc. 86]
21.   ND submitted the winning bid, and on November 14,          ND’s MSJ, p. 4, ¶12 [Doc. 71];
      2016, TVA and ND entered into a purchase and sales         TVA’s Opposition to MSJ, p.
      agreement (the “Contract”), whereby TVA agreed to          3 [Doc. 86]
      sell and ND agreed to purchase Bellefonte for $111
      million. (Ex. 1)
22.   ND specifically requested that NRC pre-approval of         ND’s MSJ, pp. 4-5, ¶12 [Doc.
      the transfer of the CPs be a condition of closing.         71]; TVA’s Opposition to
      (Exs. 43, 89, 119)                                         MSJ, p. 3 [Doc. 86]
23.   Upon signing the contract, ND paid TVA $22.2               ND’s MSJ, p. 5, ¶13 [Doc. 71];
      million as a 20% down payment and an additional            TVA’s Opposition to MSJ, p.
      sales and administrative cost.                             3 [Doc. 86]

                                               2
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 4 of 8




                         UNDISPUTED FACTS                               ADMITTED
24.   TVA’s general counsel admits that the warranty in       ND’s MSJ, p. 5, ¶14 [Doc. 71];
      Section 7(a)(vii) is inaccurate under TVA’s theory of   TVA Opposition to MSJ, p. 3
      defense.                                                [Doc. 86]; Quirk Depo. at p.
                                                              45.
25.   The Contract provides: “To induce [ND] to enter into    The Contract, verbatim,
      [the] Agreement, TVA represent[ed] and warrant[ed]      7(a)(ii).
      to [ND] as follows: . . . TVA has the authority to
      execute this Agreement and to transfer the Site to
      Buyer.” (Ex. 1)
26.   The Contract provides: “To induce [ND] to enter into The Contract, verbatim,
      [the] Agreement, TVA represent[ed] and warrant[ed]      7(a)(vii).
      to [ND] as follows: . . . TVA has full right, power and
      authority to execute and deliver this Agreement and
      consummate the purchase and sale transactions
      provided for herein, and no authorization, consent or
      approval or other order or action of or filing with
      Governmental Authority is required for the execution
      and delivery by the TVA of this Agreement or the
      consummation by the TVA of the transactions
      contemplated hereby.” (Ex. 1)
27.   The Contract provides: “To the extent feasible and      The Contract, verbatim, 1(e).
      permitted by applicable law, all permits, licenses or
      authorizations issued or required by Governmental
      Authorities or third parties in connection with the
      operation of the Site and listed on Schedule 1(e) (the
      “Permits”); provided, however, that with regard to the
      transfer of the two permits issued to TVA by the
      Nuclear Regulatory Commission (“NRC”) to construct
      two B&W pressurized water nuclear reactors, this
      Section 1(e) shall not require TVA to certify that
      Buyer is qualified and fit to complete construction of
      and operate those reactors and, if Buyer informs TVA
      that it does not seek transfer of these NRC permits,
      TVA shall take whatever action is necessary to
      terminate those permits. Further, if, an applicable
      Governmental Authority has not accepted or otherwise
      allowed the transfer of a permit, license or
      authorization pursuant to this Section 1(e) by Closing,
      TVA’s obligations under this Section 1(e) shall cease.”
      (Ex. 1)




                                              3
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 5 of 8




                          UNDISPUTED FACTS                                   ADMITTED
28.   The Contract provides: “Each Party shall provide             The Contract, verbatim,
      reasonable cooperation to the other Party in obtaining       9(a)(ii).
      consents, approvals or actions of, making all filings
      with and giving all notices to any federal, state, local,
      foreign or other governmental subdivision, regulatory
      or administrative agency, commission, body, court,
      tribunal, arbitral panel, or other authority exercising or
      entitled to exercise any administrative, executive,
      judicial, legislative, police, regulatory, tax or other
      authority or power (each, a “Governmental Authority”)
      over the matters specified as to the Site consistent with
      Section 1(e).” (Ex. 1)
29.   The original Contract set closing for November 14,           ND’s MSJ, p. 6, ¶18 [Doc. 71];
      2018, but the Contract was later amended to extend the       TVA’s Opposition to MSJ, p.
      closing by 16 days to November 30, 2018. (Ex. 18)            4, ¶18 [Doc. 86]
30.   On August 14, 2018, the NRC had a public meeting             ND’s MSJ, p. 6, ¶20 [Doc. 71];
      regarding Bellefonte which was attended by 16 NRC            TVA’s Opposition to MSJ, p.
      representatives and 5 TVA representatives. (Ex. 11)          4, ¶20 [Doc. 86]
31.   At the August 2018 NRC meeting, ND reported that it          ND’s MSJ, pp. 6-7, ¶20 [Doc.
      planned to close on Bellefonte in November 2018 and          71]; TVA’s Opposition to
      planned to complete detailed schedules in December           MSJ, p. 4, ¶20 [Doc. 86]; Ex.
      2018. Neither TVA nor the NRC objected to ND’s               11.
      proposed schedule or expressed any concern that the
      transfer application had not been submitted. (Ex. 11)
32.   Johnson received an email describing the meeting and         ND’s MSJ, p. 7, ¶21 [Doc. 71];
      stating that the closing was expected in November            TVA’s Opposition to MSJ, p.
      2018 and that “a more detailed licensing schedule            4, ¶21 [Doc. 86]
      would be available in early 2019.” (Ex. 10)
33.   Johnson testified in August 2018 that he intended to         ND’s MSJ, p. 7, ¶22 [Doc. 71];
      close the transaction as scheduled in November 2018 if       TVA’s Opposition to MSJ, p.
      all the conditions were met.                                 4, ¶22 [Doc. 86]
34.   On August 21, 2018, TVA sent a letter to ND                  ND’s MSJ, p. 7, ¶22 [Doc. 71];
      acknowledging that this closing was scheduled to             TVA’s Opposition to MSJ, p.
      occur in November and that TVA would draft the               4, ¶22 [Doc. 86]
      transaction documents and begin relocating its
      employees in anticipation of the sale. (Ex. 12)
35.   On October 9, 2018, ND’s CEO, William McCollum,              ND’s MSJ, p. 7, ¶23 [Doc. 71];
      made a presentation to the Memphis City Council in           TVA’s Opposition to MSJ, p.
      which he discussed a study that had been formed to           5, ¶23 [Doc. 86]
      look into the potential savings for Memphis by moving
      to another power source other than TVA.




                                                4
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 6 of 8




                        UNDISPUTED FACTS                                   ADMITTED
36.   Bill Johnson became upset with McCollum and                ND’s MSJ, p. 7, ¶23 [Doc. 71];
      criticized McCollum’s statement that Memphis should        TVA’s Opposition to MSJ, p.
      leave TVA and go to MISO because any deal is better        5, ¶23 [Doc. 86]; Johnson
      than the deal they are getting from TVA. As of the         Depo. at pp. 47, 101.
      day of his deposition, Johnson was still upset with
      McCollum.
37.   On October 18, 2018, Tim Matthews, ND’s licensing          ND’s MSJ, p. 7, ¶24 [Doc. 71];
      counsel, sent an email to Chris Chandler, TVA’s            TVA’s Opposition to MSJ, p.
      Associate General Counsel, with a draft copy of a          5, ¶24 [Doc. 86]
      letter to the NRC consenting to the transfers of the CPs
      to ND. (Ex. 14)
38.   TVA never consented to the transfer of the CPs to ND.      ND’s MSJ, p. 8, ¶24 [Doc. 71];
                                                                 TVA’s Opposition to MSJ, p.
                                                                 5, ¶24 [Doc. 86]
39.   Joseph Shea, TVA’s former Vice President of                ND’s MSJ, p. 8, ¶24 [Doc. 71];
      Licensing, testified that he was not aware of anything     TVA’s Opposition to MSJ, p.
      that would have caused TVA not to consent to the sale      5, ¶24 [Doc. 86]; Shea Depo.
      of the property. He also testified that he did not know    at pp. 17, 88, 94
      if TVA needed the NRC’s approval to sell Bellefonte.
      In all of his discussions with ND, Shea never told ND
      that it would be illegal to close the transaction before
      the NRC approved the transfer of the CPs.
40.   After McCollum’s presentation to Memphis, Johnson          ND’s MSJ, p. 8, ¶25 [Doc. 71];
      requested a meeting with Franklin Haney, ND’s              TVA’s Opposition to MSJ, p.
      owner, and Larry Blust, ND’s general counsel.              5, ¶25 [Doc. 86]; Quirk depo.
      Johnson asked TVA’s General Counsel to set up the          at pp. 79-80
      meeting and Johnson “articulated concern about
      Nuclear Development’s presentation to the city council
      of information that he considered to be detrimental to
      TVA.” At the meeting on October 23, 2018, involving
      Johnson, Quirk, Haney, and Blust, Johnson expressed
      displeasure at how issues had been presented by ND in
      Memphis.
41.   Johnson himself then met with Memphis on November          ND’s MSJ, p. 8, ¶26 [Doc. 71];
      6, 2018, “to make the pitch for staying with TVA.”         TVA’s Opposition to MSJ, p.
      When asked if he was concerned when he left those          5, ¶26 [Doc. 86]
      meetings that Memphis was seriously considering
      leaving TVA, Johnson said, “I’m always concerned
      when any customer thinks about leaving,” and he went
      on to say he thought TVA’s value proposition was
      superior to any option.




                                               5
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 7 of 8




                         UNDISPUTED FACTS                                  ADMITTED
42.   On November 8-9, 2018, Cliff Beach, TVA’s senior           ND’s MSJ, p. 9, ¶27 [Doc. 71];
      counsel, expressed for the first time to Blust a concern   TVA’s Opposition to MSJ, p.
      that transferring ownership of Bellefonte prior to NRC     5, ¶27 [Doc. 86]
      approval of the transfers of the CPs would violate the
      CPs. (Ex. 17)
43.   On November 12, 2018, Blust sent Beach a memo              ND’s MSJ, p. 9, ¶28 [Doc. 71];
      authored by Matthews providing that the CPs could be       TVA’s Opposition to MSJ, p.
      lawfully transferred after closing. (Ex. 19)               6, ¶28 [Doc. 86]
                                                                 (TVA tries to dispute this by
                                                                 saying the memorandum does
                                                                 not “unequivocally” state this;
                                                                 however, the memo speaks for
                                                                 itself.)
44.   On November 13, 2018, Chris Chandler advised               ND’s MSJ, p. 9, ¶29 [Doc. 71];
      Matthews that TVA was willing to consider sending a        TVA’s Opposition to MSJ, p.
      letter to the NRC consenting to the sale of Bellefonte.    6, ¶29 [Doc. 86]; Chandler
                                                                 Depo. at p. 47
45.   On November 13, 2018, ND submitted its application         ND’s MSJ, p. 9, ¶30 [Doc. 71];
      to the NRC for approval of the transfer of the CPs to      TVA’s Opposition to MSJ, p.
      ND. (Ex. 82)                                               6, ¶30 [Doc. 86]
46.   On November 26, 2018 (four days before the closing),       ND’s MSJ, p. 9, ¶31 [Doc. 71];
      Johnson addressed an employee forum of TVA                 TVA’s Opposition to MSJ, p.
      personnel at TVA’s offices in Knoxville. The first         6, ¶31 [Doc. 86]
      question asked of Johnson was: “Why continue to sell
      Bellefonte if the potential buyer wants to take away
      our largest LPC [power customer] to make it work?”
      Johnson’s response began as follows: “Rule 1, it
      seemed like a good idea at the time; Rule 2, no good
      can come from this; and Rule 3 is even the intelligent
      way wouldn’t have worked.” Johnson said that ND’s
      McCollum’s comments to Memphis “ticked me off”
      and “crossed the line,” and “we’ll be a defendant by
      Monday.” (Exs. 20, 21)
47.   The second question asked of Johnson was: “Do you          ND’s MSJ, p. 10, ¶32 [Doc.
      think there’s a real chance we could lose MLGW             71]; TVA’s Opposition to
      [Memphis] as a customer as a result of all this?”          MSJ, pp. 6-7, ¶32 [Doc. 86]
      Johnson acknowledged TVA “slipped a little bit in
      Memphis over the last couple of years” and stated that
      “just assume every customer can leave you, and that’d
      probably inform your decision making a little bit.”
      (Exs. 20, 21)




                                               6
      Case 5:18-cv-01983-LCB Document 222-132 Filed 05/19/21 Page 8 of 8




                          UNDISPUTED FACTS                                    ADMITTED
48.   Johnson personally made the decision not to close on          ND’s MSJ, p. 10, ¶33 [Doc.
      November 29, 2018, the day before closing, which he           71]; TVA’s Opposition to
      described was “as late as possible.” He did not take          MSJ, p. 7, ¶33 [Doc. 86]
      his decision to a meeting of the TVA’s Board of
      Directors for approval.
49.   At 9:09 p.m. on November 29, 2018, the night before           ND’s MSJ, p. 11, ¶34 [Doc.
      closing, TVA sent a letter to Blust stating that TVA          71]; TVA’s Opposition to
      would not close the transaction because the “closing          MSJ, p. 7, ¶34 [Doc. 86]
      would be unlawful.” (Ex. 31)
50.   On the day of closing, November 30, 2018, Blust sent          ND’s MSJ, p. 11, ¶34 [Doc.
      a letter to TVA stating that the closing would not be         71]; TVA’s Opposition to
      unlawful and that TVA would be in breach of the               MSJ, p. 7, ¶34 [Doc. 86]
      contract if it did not close. (Ex. 25)
51.   TVA has stipulated that it will satisfy the quality           Stipulation of the Parties
      assurance and other requirements in accordance with           Regarding Plaintiff's Motion
      the two CPs issued by the NRC applicable to Units 1           for Preliminary Injunction, p.
      and 2 at the Bellefonte site, unless and until those CPs      1, ¶1 [Doc. 17]
      are amended or terminated.
52.   TVA has stipulated that, in the event it elects to            Stipulation of the Parties
      request termination of either or both of the CPs, it will     Regarding Plaintiff's Motion
      give notice in writing of its intent to the Court and to      for Preliminary Injunction, p.
      ND’s counsel at least five (5) business days prior to         1, ¶2 [Doc. 17]
      submission of any such request to the Commission.
53.   TVA has stipulated that, if it elects to sell or dispose of   Stipulation of the Parties
      the Bellefonte site, it will give notice in writing of its    Regarding Plaintiff's Motion
      intent to the Court and to ND’s counsel at least five (5)     for Preliminary Injunction, p.
      business days prior to the execution of an agreement          1, ¶3 [Doc. 17]
      for such sale or disposition.
54.   The excerpted 5 minute, 48 second video clip                  TVA’s Responses to ND’s 2nd
      contained in the flash drive marked as Exhibit 21 to          Set of RFA, ¶1, Exhibit 21
      the deposition of William Johnson fairly and
      accurately depicts comments, questions, statements
      and responses, including those by William Johnson,
      made during that portion of TVA’s Employee Forum
      held on November 26, 2018 in Knoxville, Tennessee.
      (Ex. 21)




                                                 7
